July 03, 2009


Mr. David D. Sterling
Baker & Botts L.L.P.
One Shell Plaza
910 Louisiana Street
Houston, TX 77002

Mr. Charles T. Frazier Jr.
Alexander Dubose  & Townsend, LLP
4925 Greenville Avenue, Suite 717
Dallas, TX 75206
Honorable Robert E. Price
Judge, Probate Court No. 2
509 Main Street, Rm. 211
Dallas, TX 75202-3513

RE:   Case Number:  07-0665
      Court of Appeals Number:  05-07-00590-CV
      Trial Court Number:  04-2615-P2 (A)

Style:      IN RE  MORGAN STANLEY & CO. INC., SUCCESSOR TO MORGAN STANLEY
      DW, INC.

Dear Counsel:

      Today the Supreme Court of Texas issued opinions the  above-referenced
cause.     You    may    obtain    a    copy    of    the    opinions    at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like  the   opinions   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us   or   call   (512)463-1312   ext.   41367.
(Justice O'Neill not sitting)


                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Mr. John      |
|   |Warren        |
|   |Ms. Lisa Matz |